Title: From George Washington to John Hancock, 30 November 1776
From: Washington, George
To: Hancock, John



Sir
Brunswick [N.J.] Novr 30th 1776

I have been honoured with your favor of the 26th and with its Inclosures, by which I perceive the measures that have been adopted for forwarding a reinforcement of Militia. Their arrival is much to be wished, the situation of our Affairs being truly alarming and such as demands the earliest aids. As Genl Mifflins presence may have a happy influence on the disposition and temper of many of the Associators, I shall not direct his return so long as he can be done without, and till it becomes indispensibly necessary.
On Thursday morning I left New Ark and arrived here Yesterday

with the Troops that were there. It was the Opinion of all the Generals who were with me that a retreat to this place was requisite and founded in necessity, as our force was by no means sufficient to make a stand against the Enemy, much superior in number, with the least probability of success, & whose advanced Guards were entering the Town by the time our Rear got out. It was the wish of all to have remained there longer and to have halted before we came thus far, but upon due consideration of our Strength, the circumstances attending the inlistment of a great part of our little force, and the frequent advices, that the Enemy were embarking or about to embark another detachment for Staten Island, with a view of landing at Amboy to cooperate with this, which seemed to be confirmed by the information of some persons who came from the Island, that they were collecting and impressing All the Waggons they could find, It was judged necessary to proceed till we came here, not only to prevent their bringing a force to act upon our Front and Rear, but also that we might be more convenient to oppose any Troops they might land at South Amboy, which many conjectured to be an Object they had in view. This conjecture too, had probability and some advices to support it.
I hoped we should have met with large and early succours by this time, but as yet no great number of the Militia of this State has come in, nor have I much reason to expect, that any considerable aid will be derived from the Counties which lie beyond this River and in which the Enemy are. Their situation will prevent it in a great measure from those parts where they are, provided the inclinations of the people were good. Added to this, I have no assurances that more than a very few of the Troops composing the Flying Camp will remain after the time of their engagement is out. so far from it, I am told that some of Genl Ewing’s Brigade who stand engaged to the 1st of January are now going away. If those go, whose service expires this day, our force will be reduced to a mere handfull.
From intelligence received this morning, One Division of the Enemy was advanced last night as far as Elizabeth Town, and that some of their Quarter masters had proceeded about four or five miles on this side to provide Barnes &c. for their accomodation. Other accounts say, another division, composed of Hessians are on the Road through Springfield and are reported to have reached that place last night. I do not know how far their views extend, but I doubt not they mean to push every advantage resulting from the small number & State of our Troops. I early began to forward part of the Stores from this place towards Philadelphia. many are gone, the rest we are removing and hope to secure. I am Sir very respectfully Yr Most Obedt Servt

Go: Washington



P.S. I have wrote to Governr Livingston who is exerting himself to throw in every assistance & to have guards placed at the ferries to prevent the return of the Soldiers who are not discharged.

